Title: To George Washington from Major General John Sullivan, 20 December 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence Decemr 20th 1778
  
  I have the Honor of Inclosing Your Excellencey a Letter from Lieut. Brownigg at New Port which will give your Excellencey the Number of Forces which went from New york also a Return of the Commissary at Newport which with making the proper allowances & Deductions will give their Numbers on Rhode Island which I have Calculated & think their Rank & File to amount to 5949—Mr Browniggs Letter will Show the Number of Regiments Left behind Their Numbers may Easily be Conjectured from one of Clintons orderly Books he mentions the Regiments in making his Arrangements for March which  
    
    
    
    proves Mr Brownigg to be Right as to the Number of Regiments The Number of Each Company with General Grant being Compleated to 56 Rank & File will Render the Number with him Certain The Regiments Left behind must be weak but they far Exceed any Calculation we have Ever made—I have Ever Supposed their Numbers to Exceed the Common Conjectures & I think the Inclosed papers will warrant the Supposition. Those papers were taken in two vessels one of which with 13 Men on Board was taken by Lieut. Chapin of Colo. Sherburns Regt with 6 men in a Whale Boat the other was wreckd on the South Shore with a British Captain 3 Lieuts. & about 40 Seamen & Soldiers on Board as I have not time to Copy I beg your Excy to Direct a Copy of Browniggs Letter & the Return to be forwarded to Congress I Inclose your Excellencey the Return of Browns or the Prince of Wales Regt by Comparing the Numbers of that with the Comys Return you can find a Medium for Calculating the Strength of the other Corps I have the Honor to be Dear General with the most profound Respect your Excellys most obedt Servt

  Jno. Sullivan

